UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-000781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 3012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/12 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.6%) Embraer SA ADR (Brazil) (S) 760,500 $19,301,490 General Dynamics Corp. (S) 128,200 8,133,008 Honeywell International, Inc. 1,137,500 66,031,875 L-3 Communications Holdings, Inc. 427,300 30,291,297 Northrop Grumman Corp. 530,900 35,145,580 United Technologies Corp. 523,200 38,947,008 Air freight and logistics (0.2%) FedEx Corp. 103,500 9,346,050 Airlines (0.3%) Delta Air Lines, Inc. (NON) 1,081,500 10,436,475 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,221,700 13,182,143 Johnson Controls, Inc. (S) 965,900 23,809,435 Automobiles (0.3%) Ford Motor Co. (S) 1,474,800 13,627,152 Beverages (0.7%) Coca-Cola Enterprises, Inc. 1,060,200 31,085,064 Biotechnology (0.3%) Amgen, Inc. 88,400 7,301,840 Cubist Pharmaceuticals, Inc. (NON) 65,900 2,837,654 Dendreon Corp. (NON) (S) 379,300 1,805,468 Building products (0.2%) Owens Corning, Inc. (NON) 364,400 9,787,784 Capital markets (4.5%) Apollo Global Management, LLC. Class A 492,000 6,676,440 Bank of New York Mellon Corp. (The) (S) 885,400 18,841,312 Blackstone Group LP (The) 968,700 13,416,495 Charles Schwab Corp. (The) (S) 1,016,600 12,839,658 Goldman Sachs Group, Inc. (The) 379,393 38,280,754 KKR & Co. LP 1,091,477 15,269,763 Legg Mason, Inc. 325,200 7,973,904 Morgan Stanley 2,155,400 29,442,764 State Street Corp. 1,252,900 50,592,102 Chemicals (1.9%) Celanese Corp. Ser. A 203,000 7,740,390 Dow Chemical Co. (The) 1,269,000 36,521,820 E.I. du Pont de Nemours & Co. (S) 243,200 12,087,040 LyondellBasell Industries NV Class A (Netherlands) 341,400 15,202,542 Tronox, Ltd. Class A (NON) 469,265 10,872,870 Commercial banks (4.1%) Fifth Third Bancorp 1,125,900 15,559,938 First Horizon National Corp. 1,264,000 10,402,720 KeyCorp 601,400 4,799,172 U.S. Bancorp (S) 869,700 29,134,950 Wells Fargo & Co. 3,465,379 117,164,464 Communications equipment (2.1%) Cisco Systems, Inc. 3,438,757 54,848,174 Juniper Networks, Inc. (NON) 653,700 11,459,361 Polycom, Inc. (NON) 1,284,700 11,228,278 Qualcomm, Inc. 217,900 13,004,272 Computers and peripherals (2.4%) Apple, Inc. (NON) 66,400 40,554,464 Hewlett-Packard Co. (S) 2,006,000 36,589,440 NetApp, Inc. (NON) 292,600 9,559,242 SanDisk Corp. (NON) 403,400 16,591,842 Construction and engineering (0.6%) Fluor Corp. 313,800 15,558,204 KBR, Inc. 395,500 10,377,920 Consumer finance (0.5%) Capital One Financial Corp. 390,900 22,081,941 Diversified financial services (6.6%) Bank of America Corp. 8,005,394 58,759,592 Citigroup, Inc. 3,382,680 91,772,108 JPMorgan Chase & Co. 3,690,882 132,871,752 Diversified telecommunication services (3.5%) AT&T, Inc. (S) 1,167,900 44,286,768 CenturyLink, Inc. (S) 290,600 12,071,524 Verizon Communications, Inc. (S) 2,029,859 91,627,835 Electric utilities (1.5%) Edison International 322,300 14,883,814 Entergy Corp. 211,815 15,392,596 FirstEnergy Corp. 198,800 9,983,736 Great Plains Energy, Inc. (S) 572,441 12,696,741 PPL Corp. 307,600 8,889,640 Electronic equipment, instruments, and components (0.4%) Corning, Inc. 864,700 9,866,227 TE Connectivity, Ltd. (Switzerland) 266,500 8,797,165 Energy equipment and services (2.5%) Cameron International Corp. (NON) 474,400 23,848,088 Halliburton Co. 585,900 19,410,867 Oil States International, Inc. (NON) 93,500 6,797,450 Schlumberger, Ltd. 545,639 38,882,235 Transocean, Ltd. (Switzerland) 379,500 17,771,985 Food and staples retail (1.5%) CVS Caremark Corp. 687,500 31,109,375 Kroger Co. (The) 462,300 10,249,191 Walgreen Co. 673,100 24,473,916 Food products (0.1%) Hillshire Brands Co. 187,020 4,789,582 Health-care equipment and supplies (2.8%) Baxter International, Inc. 980,500 57,369,055 Boston Scientific Corp. (NON) (S) 1,369,687 7,081,282 Covidien PLC (Ireland) (S) 635,272 35,498,999 St. Jude Medical, Inc. 255,200 9,534,272 Stryker Corp. 199,400 10,374,782 Health-care providers and services (2.2%) Aetna, Inc. 894,300 32,248,458 CIGNA Corp. 600,700 24,196,196 Express Scripts Holding Co. (NON) 149,300 8,650,442 UnitedHealth Group, Inc. 418,300 21,370,947 WellPoint, Inc. 135,900 7,242,111 Hotels, restaurants, and leisure (0.4%) McDonald's Corp. 83,700 7,479,432 Vail Resorts, Inc. (S) 131,600 6,532,624 Wyndham Worldwide Corp. 86,180 4,485,669 Household durables (0.9%) D.R. Horton, Inc. (S) 820,200 14,460,126 Jarden Corp. 132,100 5,970,920 Newell Rubbermaid, Inc. 1,034,600 18,260,690 Household products (0.7%) Procter & Gamble Co. (The) 438,300 28,287,882 Independent power producers and energy traders (0.9%) AES Corp. (The) (NON) 2,221,900 26,796,114 Calpine Corp. (NON) 786,700 13,444,703 Industrial conglomerates (4.6%) General Electric Co. 6,392,320 132,640,640 Tyco International, Ltd. 1,194,842 65,644,619 Insurance (6.5%) ACE, Ltd. 406,900 29,907,150 Aflac, Inc. 1,011,800 44,296,604 Allstate Corp. (The) 1,415,100 48,537,930 Assured Guaranty, Ltd. (Bermuda) 1,088,080 13,035,198 Chubb Corp. (The) (S) 205,875 14,965,054 Everest Re Group, Ltd. 164,720 16,752,024 Hartford Financial Services Group, Inc. (The) (S) 1,314,800 21,628,460 Marsh & McLennan Cos., Inc. 253,700 8,425,377 MetLife, Inc. 1,455,587 44,788,412 Prudential Financial, Inc. 367,300 17,733,244 XL Group PLC 930,500 19,214,825 IT Services (0.6%) IBM Corp. 55,700 10,916,086 Total Systems Services, Inc. 264,400 6,253,060 Unisys Corp. (NON) 427,812 8,312,387 Leisure equipment and products (0.3%) Hasbro, Inc. (S) 388,100 13,901,742 Machinery (1.5%) Cummins, Inc. 96,000 9,206,400 Eaton Corp. (S) 294,700 12,919,648 Ingersoll-Rand PLC 204,100 8,655,881 Joy Global, Inc. 377,700 19,617,738 Stanley Black & Decker, Inc. 188,000 12,575,320 Media (4.4%) Comcast Corp. Class A 1,855,200 60,386,760 DISH Network Corp. Class A 494,900 15,223,124 Interpublic Group of Companies, Inc. (The) 760,300 7,504,161 News Corp. Class A (S) 765,200 17,614,904 Time Warner Cable, Inc. 182,180 15,472,547 Time Warner, Inc. 1,452,600 56,825,712 Walt Disney Co. (The) (S) 353,300 17,361,162 Metals and mining (1.5%) Alcoa, Inc. (S) 675,200 5,718,944 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 583,438 19,644,357 Newmont Mining Corp. 255,100 11,344,297 Nucor Corp. 317,300 12,438,160 Rio Tinto PLC (United Kingdom) 214,871 9,928,556 Steel Dynamics, Inc. 380,100 4,899,489 Multiline retail (0.9%) Macy's, Inc. 365,400 13,095,936 Target Corp. 426,800 25,885,420 Multi-utilities (1.6%) Ameren Corp. 856,300 29,294,023 CMS Energy Corp. 274,100 6,759,306 National Grid PLC (United Kingdom) 883,144 9,159,922 PG&E Corp. 471,000 21,741,360 Oil, gas, and consumable fuels (10.8%) Anadarko Petroleum Corp. 199,500 13,853,280 Apache Corp. 237,922 20,489,843 BP PLC ADR (United Kingdom) 154,816 6,177,158 Cabot Oil & Gas Corp. 591,100 24,938,509 Chevron Corp. 577,700 63,304,366 ConocoPhillips (S) 244,600 13,316,024 CONSOL Energy, Inc. (S) 212,500 6,158,250 Energen Corp. 132,900 6,805,809 Exxon Mobil Corp. (S) 931,292 80,882,710 Hess Corp. 712,800 33,615,648 Marathon Oil Corp. 1,791,200 47,413,064 Noble Energy, Inc. 401,500 35,103,145 Nordic American Tankers, Ltd. (Norway) (S) 328,900 3,848,130 Occidental Petroleum Corp. 77,714 6,763,449 Phillips 66 (NON) 122,300 4,598,480 Royal Dutch Shell PLC ADR (United Kingdom) 766,009 52,241,814 Southwestern Energy Co. (NON) (S) 878,700 29,216,775 Total SA ADR (France) (S) 371,500 17,070,425 Paper and forest products (0.5%) International Paper Co. (S) 488,500 16,027,685 MeadWestvaco Corp. 225,100 6,392,840 Personal products (0.4%) Avon Products, Inc. 1,093,600 16,939,864 Pharmaceuticals (8.7%) Abbott Laboratories 128,300 8,507,573 Johnson & Johnson (S) 1,476,800 102,224,096 Merck & Co., Inc. 2,171,491 95,914,757 Pfizer, Inc. 5,821,145 139,940,326 Shire PLC ADR (Ireland) 119,600 10,307,128 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 240,800 9,846,312 Watson Pharmaceuticals, Inc. (NON) 83,600 6,506,588 Real estate investment trusts (REITs) (0.4%) Chimera Investment Corp. 2,300,200 4,968,432 MFA Financial, Inc. 1,237,100 9,995,768 Road and rail (0.2%) Hertz Global Holdings, Inc. (NON) 706,700 7,957,442 Semiconductors and semiconductor equipment (1.5%) Advanced Micro Devices, Inc. (NON) (S) 1,853,945 7,527,017 First Solar, Inc. (NON) (S) 603,000 9,370,620 Intel Corp. (S) 697,000 17,912,900 Lam Research Corp. (NON) 369,550 12,716,216 Texas Instruments, Inc. 560,200 15,259,848 Software (2.4%) Microsoft Corp. 2,720,100 80,161,347 Oracle Corp. 799,200 24,135,840 Specialty retail (2.1%) American Eagle Outfitters, Inc. 668,600 13,920,252 AutoZone, Inc. (NON) 17,100 6,416,433 Bed Bath & Beyond, Inc. (NON) 274,800 16,749,060 Best Buy Co., Inc. (S) 1,008,600 18,245,574 Lowe's Cos., Inc. 770,200 19,539,974 Office Depot, Inc. (NON) (S) 3,601,600 6,410,848 Staples, Inc. (S) 580,600 7,396,844 Tobacco (1.4%) Altria Group, Inc. (S) 234,700 8,442,159 Lorillard, Inc. 154,300 19,849,152 Philip Morris International, Inc. 333,200 30,467,808 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) (S) 72,400 4,033,404 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) (S) 519,400 14,932,754 Total common stocks (cost $4,040,690,824) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 315,309 $10,602,265 Total convertible preferred stocks (cost $10,591,296) SHORT-TERM INVESTMENTS (11.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 408,297,359 $408,297,359 Putnam Money Market Liquidity Fund 0.13% (e) 76,916,604 76,916,604 Total short-term investments (cost $485,213,963) TOTAL INVESTMENTS Total investments (cost $4,536,496,083) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $4,293,373,222. (b) The aggregate identified cost on a tax basis is $4,639,505,165, resulting in gross unrealized appreciation and depreciation of $493,967,105 and $418,357,913, respectively, or net unrealized appreciation of $75,609,192. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $397,337,093. The fund received cash collateral of $408,297,359, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $38,199 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $437,542,645 and $405,420,453, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $439,758,644 $— $— Consumer staples 205,693,993 — — Energy 572,507,504 — — Financials 970,128,307 — — Health care 598,758,286 — — Industrials 526,607,783 — — Information technology 405,063,786 — — Materials 158,890,434 9,928,556 — Telecommunication services 162,918,881 — — Utilities 159,882,033 9,159,922 — Total common stocks — Convertible preferred stocks — 10,602,265 — Short-term investments 76,916,604 408,297,359 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
